Citation Nr: 1142564	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a dental condition, to include for treatment purposes.

2.  Entitlement to an effective date prior to April 29, 2005 for service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a January 2006 rating decision service connection for a dental condition and for PTSD was denied.  The Veteran appealed these decisions.  Subsequently in an October 2007 rating decision the RO granted service connection for PTSD and assigned a 100 percent rating from April 29, 2005 which was the date of receipt by the RO of the Veteran's claim.  The Veteran appealed the effective date of this award.


FINDINGS OF FACT

1.  The Veteran does not have a dental disability resulting from combat wounds or service trauma.  

2.  The Veteran's service-connected PTSD is rated at 100 percent by schedular evaluation and the Veteran is therefore authorized any needed dental treatment.

3.  The Veteran's claim for service connection for PTSD was date-stamped as received by the RO on April 29, 2005.

4.  Service connection is in effect for PTSD, evaluated as 100 percent disabling effective April 29, 2005.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental disability, as a result of trauma have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 17.161, 17.164 (2011).

2.  The criteria for service connection for dental disability for treatment purposes only have been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 17.161, 17.164 (2011).

3.  The criteria for an effective date earlier than April 29, 2005, for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's earlier effective date claim for PTSD, the Board notes that this claim is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision issued in October 2007.   For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

 In October 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of this claim.  The Veteran further was informed of when and where to send the evidence.  Because the currently appealed rating decision issued in October 2007 was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than April 29, 2005, for an award of service connection for PTSD. 

Regarding the remaining issue of service connection for a dental condition, the VCAA duty to notify was satisfied by way of letter dated in October 2005. The October 2005 letter informed the Veteran of the evidence necessary to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The VCAA letter to the Veteran was provided in October 2005 prior to the initial unfavorable decision in January 2006.  

The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of her claim.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, and VA treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The RO did not afford the Veteran a VA examination for dental disorders.  In McClendon, the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of any traumatic event or injury to the teeth in service, nor does the Veteran so allege.  

With respect to the Veteran's earlier effective date claim currently on appeal, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  Regarding the dental condition claim, the veteran only alleges that she had an impacted tooth and her 4 wisdom teeth extracted during service.  She has not alleged any trauma or dental injury occurred.  Therefore, as to the issue of service connection for a dental condition being decided herein, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c).

Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Earlier Effective Date Claim-PTSD

The Veteran contends that she is entitled to an effective date earlier than April 29, 2005, for the award of service connection for PTSD.  She does not specifically contend what the appropriate effective date for the award of service connection for PTSD should be.  She only contends that she was treated for stress within a year of separation from service.    

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  A report of examination or hospitalization can be considered a claim only in the context of a claim for an increased rating or a claim for a compensable rating when entitlement to service connection has already been granted.  38 C.F.R. § 3.157 (2011).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

The Board finds that the preponderance of the evidence is against assigning an effective date earlier than April 29, 2005, for an award of service connection for PTSD.  Although the Veteran has contended that she has been pursuing a claim of service connection for PTSD within a year of service separation (October 1979), she has not identified or submitted any evidence supporting this contention.  A review of the claims file shows instead that the Veteran's original claim of service connection for PTSD was filed for her in a letter from her service representative dated on April 25, 2005, and date-stamped as received by the RO on April 29, 2005.  

In a rating decision dated in January 2006, the RO denied the Veteran's claim of service connection for PTSD.  Subsequently, in a rating decision dated in October 2007, the RO granted the Veteran's claim of service connection for PTSD.  A 100 percent evaluation was assigned from April 29, 2005, the date of receipt of the Veteran's original claim.

There is no competent evidence in the claims file, other than the Veteran's unsubstantiated assertions, that she initiated a claim for service connection prior to April 29, 2005.  

There is also no evidence of any other information that could constitute an unadjudicated claim or appeal prior to April 29, 2005.  The competent evidence did not show that the Veteran's PTSD was related to service until her treating VA clinician submitted an October 25, 2005 report and opinion letter which opined that her PTSD was caused by service related stressors, and found her to be 100 percent disabled.  This evidence was received by the RO after the Veteran filed her service connection claim for PTSD on April 29, 2005.  Thus, the competent evidence does not demonstrate that the Veteran is entitled to an effective date earlier than April 29, 2005, for the award of service connection for PTSD.

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).  The evidence of record demonstrates that VA received the Veteran's claim of service connection for PTSD on April 29, 2005, which is more than one year after separation from service.  As noted above, although the Veteran has contended that she has been seeking service connection for PTSD since late 1979 to 1980, she has not identified or submitted any evidence in support of this assertion.  This assertion also is not supported by a review of the claims file.  The Veteran further has not identified or submitted any evidence demonstrating her entitlement to an earlier effective date than April 29, 2005, for service-connected PTSD.  Thus, the Board finds that the criteria for assigning an effective date earlier than April 29, 2005, for an award of service connection for PTSD are not met.

Service Connection for a Dental Disability

The Veteran is claiming service connection for a dental disability as a result of having an impacted tooth and four wisdom teeth extracted by a dentist during service. 

Review of the dental records found in the Veteran's STRs shows that the she received treatment in February 1976 for an impacted tooth.  This tooth as well as her four wisdom teeth were extracted.   The STRs do not reveal that the treatment was due to any injury or trauma to the Veteran's teeth.

Dental conditions will be service-connected under the following circumstances:

(a)  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

(b)  Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, it will be determined whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. 

(c)  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service. 

(d)  The following principles apply to dental conditions noted at entry and treated during service: 

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. 
(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. 
(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. 
(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. 
(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. 
(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service. 

(e) The following will not be considered service- connected for treatment purposes: 

(1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. (f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service. 38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section. 

(a) Class I: Those having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.

(b) Class II: (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release. (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  

(ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran. (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. (c) Class II (a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability. (d) Class II(b): Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability. (e) Class II(c): Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. (f) Class IIR (Retroactive): Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.

(h) Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.

(i) Class V: A veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).

(j) Class VI: Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 38 C.F.R. § 17.161.

The Veteran asserts that she is entitled to service connection for a dental disability incurred.  Specifically that she had a baby tooth which needed extraction during service.  She was told that she needed to have her 4 wisdom teeth extracted as well.  She wrote, that, "I didn't know any better then, but I told them my wisdom teeth weren't bothering me.  They talked me into it."  As a result over a few years her teeth started spreading.  She stated that, " I used to have a beautiful smile with straight teeth-no cavities ever.  I started getting gaps in my front teeth."

In order to establish service connection for a claimed disability, the facts, as noted above, must demonstrate that a particular disease or injury resulting in currently demonstrated chronic disability was incurred in or aggravated by service. 38 U.S.C.A. § 1110.  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma. 38 C.F.R. § 3.381(b). The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161 (c). 

The Veteran did not serve in combat.  The Veteran has also not alleged any dental condition as a result of a trauma.  The basis of her claim is that she underwent the extraction of an impacted tooth and of her wisdom teeth during dental treatment in service.  Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder as a result of trauma that applicable law and regulations allow.  As such, the claim for a dental condition as a result of trauma must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93.  This criteria establishes that Veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation may be authorized any needed dental treatment.  The Board notes that the Veteran is rated at 100 percent for PTSD.  Therefore she is authorized for any needed dental treatment under class IV.  38 C.F.R. § 17.161(h) (2011).  Therefore service connection for a dental condition is granted for the purpose of dental treatment only.


ORDER

Entitlement to an earlier effective date than April 29, 2005, for an award of service connection for PTSD is denied.

Entitlement to service connection for a dental condition as a result of trauma is denied.

Entitlement to service connection for a dental condition only for the purpose of dental treatment is granted.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


